ITEMID: 001-75133
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KANAR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals, and they all live in Elazığ. They are represented before the Court by Mr Ali Cemal Zülfikar, a lawyer practising in Elazığ.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until October 1994 the applicants lived in Şahverdi village in the district of Ovacık, in Tunceli, where they owned houses, livestock and land.
In October 1994 their village was forcibly evacuated and destroyed by security forces. The applicants and their families moved to Elazığ where they are currently living.
On 6 October 1994 one of the applicants, Hıdır Kanar lodged a petition with the District Governor’s office in Ovacık complaining about the burning of his house and belongings on the night of 4 October 1994, requesting the assessment of and compensation for this damage.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction in accordance with the Law on the Prosecution of Civil Servants (Memurin Muhakemati Kanunu) and decided to send the case file to the executive committee of the Ovacık Administrative Council.
In his petition dated 29 December 1994, the applicant Hıdır Kanar complained to the Tunceli Governor and to the Ministry of Construction and Settlement that, although he lived in a building constructed for earthquake victims, he had been unable to receive government aid.
On 23 June 1995, in reply to the petition of 6 October 1994, the District Governor of Ovacık stated that the villages in the area had not been burned by members of the security forces as alleged by the villagers, but by terrorists wearing military uniform.
In November 2000 the applicant Hıdır Kanar filed a final complaint with the Governor’s and Public Prosecutor’s offices in Ovacık.
On 18 December 2000 they received the following letter from the Ovacık District Governor, Fikret Çavuş:
“It is established that your village was burned down by terrorists. Therefore, there is no basis to start an investigation against state officers.
Furthermore, I would like to add that the petition which you have filed with us will be considered under the ‘Return to the Village and Rehabilitation Project’.”
The case file does not contain any document submitted by the second applicant, Hüseyin Kanar.
Until October 1994 the applicants all lived in Karaoğlan village, in the district of Ovacık, in Tunceli, where they owned houses, livestock and land.
In October 1994 their village was forcibly evacuated and destroyed by security forces. The applicants and their families moved to Elazığ where they are currently living.
On 2 December 1994 one of the applicants, Mr Düzgün Yıldız, who is the village mayor (muhtar), filed a petition with the District Governor’s office in Ovacık, on behalf of the villagers, complaining about the eviction.
On 7 August 1995 he requested a loan from the Agriculture Office in Ovacık to allow the villagers to cultivate their land.
On 15 February 1996 some mayors, including Mr Yıldız, lodged a petition with the Tunceli Office for Construction and Settlement, where they complained of a reimbursement order asking the villagers to pay back government aid previously granted as compensation for their losses in the 1992 earthquake. They demanded the annulment of the reimbursement order on the ground that the villagers had lost all their property during the destruction of their villages.
On 16 August 1996 the mayors petitioned the Governor’s office in Tunceli, the Ministry of Construction and Settlement, the Governor’s office in the state of emergency region, the Refah Party Presidency, the Prime Minister’s office and the Presidency of the Parliament. They requested compensation for their losses.
On 2 February 1999 Mr Yıldız lodged further petitions with various government offices, namely the Governor’s office in Tunceli, the Presidency of the Parliament, the Prime Minister’s office and the office of the President of the Republic, requesting permission on behalf of the villagers to return to their villages.
In November 2000 the applicants filed a final complaint with the Governor and Public Prosecutor’s offices in Ovacık.
On 18 December 2000 they received the following letter from the Ovacık District Governor, Fikret Çavuş:
“It is established that your village was burned down by terrorists. Therefore, there is no basis to start an investigation against state officers.
Furthermore, I would like to add that the petition which you have filed with us will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicants lived in the above villages, in the district of Ovacık, in Tunceli, where they owned houses, livestock and land.
In October 1994 the villages were forcibly evacuated and destroyed by security forces. The applicants and their families moved to Elazığ where they are currently living.
On 25 July 1995 the mayors of the above mentioned villages filed a petition with the General Directorate of Construction and Settlement in the province, demanding government aid.
On 15 February 1996 they also petitioned the Tunceli Office for Construction and Settlement, demanding the annulment of a reimbursement order concerning aid previously granted as compensation following the earthquake of March 1992, on the ground that they had lost all their property during the destruction of their villages.
On 16 August 1996 they petitioned various authorities, namely the Governor’s office in Tunceli, the Ministry of Construction and Settlement, the Governor’s office in the state of emergency region, the Refah Party Presidency, the Prime Minister’s office and the Presidency of the Parliament. They requested compensation for their losses.
On 2 February 1999 the village mayors lodged further petitions with various government offices, namely the Governor’s office in Tunceli, the Presidency of the Parliament, the Prime Minister’s office and the office of the President of the Republic, requesting permission for villagers to return to their villages.
On 22 May 1998 the mayor of Halitpınar village issued a press release along with some other villagers and representatives of some associations, denouncing the incidents that had taken place in the villages in their area.
In November 2000 the applicants filed a final complaint with the Governor’s and Public Prosecutor’s offices in Ovacık.
On 18 December 2000 they received the following letter from the Ovacık District Governor, Fikret Çavuş:
“It is established that your village was burned down by terrorists. Therefore, there is no basis to start an investigation against state officers.
Furthermore, I would like to add that the petition which you have filed with us will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicants lived in the above villages in the district of Ovacık, in Tunceli, where they owned houses, livestock and land.
In October 1994 the villages were forcibly evacuated and destroyed by security forces. The applicants and their families moved to Elazığ where they are currently living.
On 15 February 1996 the mayors of the above villages lodged a petition with the Tunceli Office for Construction and Settlement, demanding the annulment of a reimbursement order concerning aid previously granted as compensation following the earthquake of March 1992, on the ground that they had lost all their property during the destruction of their villages.
In 22 May 1998 the mayors, villagers and some associations issued a press release, denouncing the burning of their villages.
On 2 February 1999 the mayor of the Çayüstü village lodged further petitions with various government offices, namely the Governor’s office in Tunceli, the Presidency of the Parliament, the Prime Minister’s office and the office of the President of the Republic, requesting permission for the villagers to return to their villages.
In November 2000 the applicants filed a final complaint with the Governor’s and Public Prosecutor’s office in Ovacık.
On 18 December 2000 they received the following letter from the Ovacık District Governor, Fikret Çavuş:
“It is established that your village was burned down by terrorists. Therefore, there is no basis to start an investigation against state officers.
Furthermore, I would like to add that the petition which you have filed with us will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Kalecik village in the district of Ovacık, in Tunceli, where he owned a house, livestock and land.
In October 1994 his village was forcibly evacuated and destroyed by security forces. The applicant and his family moved to Elazığ where they are currently living.
On 12 December 1994 the applicant petitioned the District Governor’s office complaining about the forced eviction by security forces and asked for compensation.
On 4 January 1995 the mayor of the applicant’s village sent letters to the Governor’s office in Tunceli, to the Ministry of Construction and Settlement, to the Governor’s office in the state of emergency region and to the Prime Minister’s office complaining about the impugned incident.
On 27 March 1996 the applicant sent another letter to the District Governor’s office asking for help.
On 21 November 1996 and 23 July 1997 the applicant sent petitions to the District Governor’s office and to the Ministry of Defence, respectively.
In his third letter dated 7 February 1997 addressed to the District Governor, the applicant complained about the authorities’ refusal to grant him aid.
The applicant filed two more petitions with the District Governor’s office, one dated 21 February 2000 and the other undated.
In his petition of 21 February 2000, the applicant requested permission to return to his village invoking his rights under Article 1 of Protocol No. 1 to the Convention. The District Governor, in a reply dated 5 May 2000, informed the applicant that the authorities were working on a project that would enable the villagers to return to their homes.
On 25 January 2001 the applicant received another letter from the District Governor, drawing attention to the lack of evidence which would allow the authorities to initiate an investigation into the allegation that his house in the Kalecik village had been burned down by security forces.
Until October 1994 the applicants lived in Büyükköy village, in the district of Ovacık, in Tunceli, where they owned houses, livestock and land.
In October 1994 the village was forcibly evacuated and destroyed by security forces. The applicants and their families moved to Elazığ where they are currently living.
Following their eviction, the applicants, a father and his son, complained to the District Governor and to the Public Prosecutor in Ovacık.
The public prosecutor verbally rejected the applicants’ allegations that the security officers had evacuated their village however he continued with taking their statements.
In 1994 the applicants petitioned various administrative authorities, namely the Governor’s office in Tunceli, the Ministry of Construction and Settlement, the Governor’s office in the state of emergency region and the Prime Minister’s office, complaining about the evacuation of their village and the refusal of the authorities to allow them to return to their homes. The applicants did not receive any reply from these authorities.
In March 2000 the applicants filed a petition with the District Governor in Ovacık. They requested permission to return to their village and compensation for their losses.
On 10 May 2000 the applicants received a letter from the District Governor in reply to their petition. The District Governor informed the applicants that their request would be considered within the context of the “Return to Villages and Rehabilitation Project”.
The investigation carried out by the authorities indicated that the applicants had left their villages on their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
